DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant argues that Tsou does not disclose a plurality of conductive terminals provided on a top surface of the substrate, wherein the plurality of conductive terminals are positioned inside the adhesive film.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Tsou teaches a plurality of conductive terminals provided on a top surface of the substrate, wherein the plurality of conductive terminals are positioned inside the adhesive film (see par. 0014, 0020, 0047, teaches electrical connectors (conductive terminals) being adhered to a carrier (substrate) through an adhesive film, and teaches a release film being formed of a Light To Heat Conversion (LTHC) coating material where a device die is attached to LTHC coating material (adhesive film allowing attachment) through a Die-Attach Film (DAF) which is an adhesive film pre-attached on device die before device die is placed (attached) on LTHC coating, and where conductive terminals inside adhesive film would have been understood and/or obvious to a PHOSITA as merely a choice from these teachings in Tsou; see also e.g.,  Hase (U.S. 6,207,550) see col. 1, lines 53-55, teaches bump 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199).
Regarding claim 1, Jun teaches an image sensor package (see Fig. 1B; par. 0077), comprising:
a substrate; an image sensor chip provided on the substrate (see par. 0005, 0077, teaches a semiconductor package including a substrate and an image sensor chip mounted on the substrate); and
an adhesive film provided between the image sensor chip and the substrate (see par. 0019, 0077, teaches the semiconductor package including an adhesive disposed between the image sensor chip and the substrate).
Jun does not specifically teach a width of the adhesive film is equal to a width of the image sensor chip.
Yamaji teaches a width of the adhesive film is equal to a width of the image sensor chip (see col. 7, line 66-67; col. 8, lines 13-19, teaches a semiconductor chip being attached an adhesive film of the same size; see also e.g., Tanaka (U.S. 2002/0042189) par. 0014, teaches adhesive films substantially the same size as a semiconductor chip being affixed to a surface on which the semiconductor chip is be mounted).

Tsou teaches a plurality of conductive terminals provided on a top surface of the substrate, wherein the plurality of conductive terminals are positioned inside the adhesive film (see par. 0014, 0020, 0047, teaches electrical connectors (conductive terminals) being adhered to a carrier (substrate) through an adhesive film, and teaches a release film being formed of a Light To Heat Conversion (LTHC) coating material where a device die is attached to LTHC coating material (adhesive film allowing attachment) through a Die-Attach Film (DAF) which is an adhesive film pre-attached on device die before device die is placed (attached) on LTHC coating, and where conductive terminals inside adhesive film would have been understood and/or obvious to a PHOSITA as merely a choice from these teachings in Tsou; see also e.g.,  Hase (U.S. 6,207,550) see col. 1, lines 53-55, teaches bump electrodes embedded into an adhesive film and the corresponding electrode pad of a semiconductor element; Tsai (U.S. 2020/0006214) par. 0024, teaches an adhesive film embedding metal pads in and its top surface contacting a substrate; Ahn (U.S. 2012/0282735) par. 0122, teaches conductive particles being distributed inside an insulation adhesive film, Katoh (U.S. 5,448,105) col. 3, line 67-col. 4, line 2; claims 6, 12, 14, teaches a plurality of leads and metal substrate being arranged inside electrically non-conductive adhesive films).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji and Tsou to provide an adhesive film being the same 

Regarding claim 3, Yamaji teaches wherein, in a plan view, an area of the image sensor chip is equal to an area of the adhesive film (see col. 7, line 66-67; col. 8, lines 13-19, teaches a semiconductor chip being attached an adhesive film of the same size).  Motivation for this combination has been stated in claim 1.

Regarding claim 4, Yamaji teaches wherein lateral surfaces of the adhesive film are coplanar with corresponding lateral surfaces of the image sensor chip (see col. 7, line 66-67; col. 8, lines 13-19, teaches a semiconductor chip being attached an adhesive film of the same size; see also e.g., Tseng (U.S. 2020/0002162) par. 0034, teaches an adhesive layer having a side surface or lateral surface coplanar with a side surface or lateral surface of a semiconductor device; Fang (U.S. 2019/0348371) par. 0086, teaches lateral surface of the an adhesive layer being coplanar with the lateral surface of a semiconductor die; Park (U.S. 2017/0323868) par. 0089, teaches same as Fang).  Motivation for this combination has been stated in claim 1.

Regarding claims 5, 14, Jun teaches wherein lateral surfaces of the adhesive film are perpendicular to a top surface of the substrate (see par. 0005, 0019, 0077, teaches a semiconductor package including a substrate and an image sensor chip mounted on 

Regarding claims 8, 15, Jun teaches a plurality of conductive vias penetrating through the image sensor chip, wherein the plurality of conductive vias electrically connect the image sensor chip to the substrate (see par. 0008, 0075, 0076, teaches the semiconductor package including bonding wires disposed on the substrate to electrically connect the image sensor chip to the substrate, and through-vias penetrating the unit substrate).

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Yamaji teaches wherein lateral surfaces of the adhesive film are coplanar with corresponding lateral surfaces of the image sensor chip in a thickness direction of the image sensor package (see col. 7, line 66-67; col. 8, lines 13-19, teaches a semiconductor chip being attached an adhesive film of the same size; see also e.g., Tseng (U.S. 2020/0002162) par. 0034, teaches an adhesive layer having a side surface or lateral surface coplanar with a side surface or lateral surface of a semiconductor device; Fang (U.S. 2019/0348371) par. 0086, teaches lateral surface of the an adhesive layer being coplanar with the lateral surface of a semiconductor die; Park (U.S. 2017/0323868) par. 0089, teaches same as Fang).  Motivation for this combination has been stated in claim 1.



Regarding claim 13, Yamaji teaches wherein a planar area of the adhesive film is equal to a planar area of the image sensor chip (see col. 7, line 66-67; col. 8, lines 13-19, teaches a semiconductor chip being attached an adhesive film of the same size).  Motivation for this combination has been stated in claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199) and Magana (U.S. 2020/0013701).
Regarding claims 2, 11, Jun and Yamaji and Tsou do not specifically teach a ratio of a maximum thickness of the adhesive film to a minimum thickness of the adhesive film is in a range of 1 to 1.15.
Magana teaches a ratio of a maximum thickness of the adhesive film to a minimum thickness of the adhesive film is in a range of 1 to 1.15 (see Abstract; par. 0009, teaches an adhesive material having a minimum thickness of at least 20 .mu.m and a maximum thickness range of 60 .mu.m, and a package substrate, wherein a semiconductor die is attached, where a desired range would have been understood from these teachings to a PHOSITA as merely a choice).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199) and Shen (U.S. 2007/0215992).
Regarding claim 6, Jun and Yamaji and Tsou do not specifically teach a glass transition temperature (Tg) of the adhesive film is in a range of 140°C to 170°C.
Shen teaches a glass transition temperature (Tg) of the adhesive film is in a range of 140°C to 170°C. (see Abstract; par. 0056, teaches an adhesive film having a glass transition temperature between -40 and 175 degree C., where specific ranges would have been understood from these teachings to a PHOSITA as merely a choice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji and Tsou and Shen to provide for an adhesive film having a glass transition temperature range (see Abstract).

Claims 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199) and Jung (U.S. 2016/0351486).

Jung teaches wherein the adhesive film comprises an epoxy-based polymer and silica (see par. 0044, teaches adhesive layer being epoxy resin with silica filler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji and Tsou and Jung to provide for an adhesive layer being composed of various materials (see Jung par. 0044).

 Regarding claims 9, 16, Jung teaches of claim 8, wherein the adhesive film comprises a non-conductive film (see par. 0044, teaches adhesive layers including non-conductive material).  Motivation for this combination has been stated in claim 7.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199) and Cho (U.S. 2003/0234886).
Regarding claim 19, Jun and Yamaji and Tsou do not specifically teach a molding layer provided on a top surface of the substrate; and an infrared filter provided on a top surface of the molding layer, wherein a bottom surface of the infrared filter is located at a level lower than a level of the top surface of the molding layer.
Cho teaches a molding layer provided on a top surface of the substrate; and an infrared filter provided on a top surface of the molding layer, wherein a bottom surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji and Tsou and Cho to provide for an image pickup device (see Cho par. 0012).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199), Cho (U.S. 2003/0234886) and Kang (U.S. 2008/0093721).
Regard 20, Jun and Yamaji, Tsou and Cho do not specifically teach wherein the bottom surface of the infrared filter is in direct contact with a top surface of the image sensor chip.
Wong teaches wherein the bottom surface of the infrared filter is in direct contact with a top surface of the image sensor chip (see Fig. 3, 19, 12; par. 0035, teaches an infrared filter, can be formed on an upper surface of a semiconductor chip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji, Tsou and Cho and Kang to provide for an infrared filter to cut an unnecessary infrared ray being arranged above an image sensor (see Kang par. 0007).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (U.S. 2016/0260761) in view of Yamaji (U.S. 6,198,165) and further in view of Tsou (U.S. 2019/0006199) and Ahn (U.S. 2012/0282735).
Regarding claim 21, Jun and Yamaji and Tsou do not specifically the adhesive film comprises conductive particles.
Ahn teaches the adhesive film comprises conductive particles (see par. 0122, teaches conductive particles being distributed inside an insulation adhesive film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package as taught by Jun with the limitations as taught by Yamaji, Tsou and Ahn to provide for conductive particles being arranged between electrodes inside an insulation adhesive film (see Ahn par. 0122).

Regarding claim 22, Ahn teaches the conductive particles are configured to flow and aggregate in the adhesive film between the conductive terminals provided on the top surface of the substrate and conductive pads of the image sensor package (see par. 0122, teaches conductive particles being arranged between electrodes opposite or adjacent each other; see also e.g., Jun (U.S. 2007/0054984) par. 0056, teaches conductive particles being aggregated to form bridges between adjacent electrodes).  Motivation for this combination has been stated in claim 21.

Citation of Pertinent Prior Art
.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483